DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s response to election/restriction filed 03/05/2021 and the IDS’s filed 09/08/2020 and 05/23/2019.

Applicant’s election without traverse of Group I, claims 48-58 in the reply filed on 03/05/2021 is acknowledged.  

Newly submitted claims 72-73 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions of groups of inventions (composition, method of making composition, method of using composition) are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 72-73 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  The newly added claims 72-73 are directed to a method.  Applicant has elected Group I (claims 48-58) which is drawn to a composition.
It should be noted that claims 72-73 are dependent on a canceled claim (i.e., claim 18).


Claims 48-73 are pending.  Claims 1-47 are canceled.  Claims 48-58 are being examined.  Claims 59-73 are withdrawn from further consideration.  Claims 48-50 are amended and claims 72-73 are newly added with no new subject matter being introduced.

Allowable Subject Matter
Claims 51, 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites “wherein the chemical moiety may be derived from a monomer”.  The term “may be” implies that the derivation of the chemical moiety from the claimed group is optional and not required.  It is unclear as to whether the chemical moiety is derived from a monomer, etc. or whether it may or may not be derived from a monomer, etc.  The punctuation of the claim also makes it unclear as to what the specific options are from which the chemical moiety is derived.  The language/punctuation of the claim suggests that “the group is grafted onto the hydrophilic polymer network” is one of selections from which the chemical moiety may be derived.  There is also a lack of antecedent basis for “the group”.  The language/punctuation of the claim suggests that “the cross-linking agent is crosslinked to the hydrophilic polymer network” is one of selections from which the chemical moiety may be derived; however, it is unclear as to how cross-linking the cross-linking agent to the hydrophilic polymer network results in derivation of the chemical moiety. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48-50, 52, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2010/011016 A1), as evidenced by Pollack (US 8057576 B1).
Considering claims 48 and 56-57, Lee teaches a self-supporting flowable particulate material by teaching a desiccant in the form of granules (Lee, claims 16-19).  
Lee teaches the particulate having an average particle size of up to 1000 µm (Lee, claim 20).  A prima facie case of obviousness exists because the claimed range of about 10 µm to about 2000 µm overlaps the range taught by Lee (see MPEP §2144.05(I)).
Lee teaches the particulate material comprising a superabsorbent hydrogel comprising a cross-linked hydrophilic polymer network having 0.1 mol% to 50 mol% cross-linking agent (Lee, abstract, [27], [36]-[38], claim 1).  
Moreover, Lee teaches as the ratio of the second element is increased (i.e., amount of cross-linking), the amount of the salt solution having been absorbed is increased in high concentration but reduced in low concentration (Lee, [39]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of cross-linking agent including to within the claimed range of 0.1 mol% to 50 mol%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired cross-linking for desired salt solution absorption with a reasonable expectation of success.
Lee teaches the superabsorbent hydrogel incorporates one or more compounds/moieties capable of binding the acid gas and/or mercury contaminant 
As evidenced Pollack (US 805576 B1) in the paragraph bridging columns 2 and 3, metal halides such as lithium bromide and lithium chloride have an affinity for mercury such that it complexes with the mercury or oxidizes the mercury.  Thus, it would be expected that the hygroscopic salt (i.e., lithium bromide/lithium chloride) would be capable of binding mercury contaminant.
It should be noted that “for removing an acid gas and/or mercury contaminant from a hydrocarbon gas” is the intended use of the composition and does not impart any additional structural limitations to the composition.  Lee teaches the claimed composition, thus, it would be expected that the composition of Lee would be capable of being used for removing an acid gas and/or mercury contaminant from a hydrocarbon gas.
Considering claims 49-50
Considering claim 52, Lee does not explicitly teach the superabsorbent hydrogel in a partially dehydrated sate comprises 0.05 to 5 wt% cross-linked hydrophilic polymer, 0.5 to 60 wt% water, and 99 to 40 wt% of one or more compounds capable of binding a contaminant other than water.
However, Lee teaches as the ratio of the second element is increased (i.e., cross-linked hydrophilic polymer), the amount of the salt solution having been absorbed is increased in high concentration but reduced in low concentration (Lee, [39]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of cross-linked hydrophilic polymer agent including to within the claimed range of 0.05 wt% to 5 wt%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired cross-linking for desired salt solution absorption with a reasonable expectation of success.
Lee teaches the one or more compounds capable of binding a contaminant other than water (i.e., hygroscopic salt) are used in a concentration of 5-30 wt% (Lee, claim 5) and teaches that the absorption amount of superabsorbent polymer is a result effective variable relative to the concentration of the hygroscopic salt (Lee, Fig. 1).  Lee teaches the addition of a hygroscopic salt to the superabsorbent polymer highly enhances the sorption characteristic of the superabsorbent polymer (Lee, [11]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amounts of water and compounds capable of binding a contaminant other than water including to within the claimed ranges of 0.5 to 60 wt% water and 99 to 40 wt% of one or more compounds 
Considering claim 55, the claims are directed to a self-supporting flowable particulate material comprising a cross-linked hydrophilic polymer network.  Lee teaches the claimed self-supporting flowable particulate material comprising the claimed cross-linked hydrophilic polymer network.  Thus, it would be expected that the cross-linked hydrophilic polymer network of the self-supporting flowable particulate material of Lee would also have a final modulus from 0.1 Pa to 12000 Pa. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734